Citation Nr: 0811043	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION
 
The veteran served on active duty from July 1943 to December 
1945.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Providence , Rhode 
Island , Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
In March 2008, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington 
, D.C.  Consistent with the instructions below, VA will 
notify the veteran of any further action required on his 
part.
 
 
REMAND
 
The veteran alleges that he has PTSD as a direct result of 
his exposure to an explosion at Norfolk Naval Air Base in 
September 1943.  Specifically, it is maintained that in 
September 1943, an air station ordnance truck exploded while 
transporting depth charges on the taxiway between the air 
station and the operating base.  The explosion is known to 
have caused massive damage, killed approximately 40 people, 
and injured hundreds more.  The veteran claims that he lost a 
companion in the blast, and injured his neck as a result of 
the concussive force of the blast and falling debris.  See 
December 2005 letter from representative.  He also claims 
that his inservice stressors include recovering dead bodies 
out of the ocean while aboard the USS Arkansas after the D-
Day invasion.  Id.   
 
The medical record contains medical evidence/opinions which 
address whether the veteran has PTSD related to an in-service 
stressor. A May 2006 PTSD examination report shows that the 
veteran indicated that he had never previously received 
treatment for any psychiatric-related problem.  While a May 
2006 Deferred Rating Decision determined that the event at 
Norfolk Naval Air Base had been verified the examiner found 
only symptoms of PTSD, and did not diagnose PTSD.  
Unfortunately, the psychologist failed to conduct any 
pertinent psychological studies before concluding that a 
diagnosis of PTSD was not appropriate.  The Board finds, 
however, that psychological studies should be performed, and 
that the appellant should be seen by both a psychologist as 
well as a psychiatrist.  
 
As noted, the veteran also alleges entitlement to service 
connection for a cervical disorder.  He claims that he 
injured his back in the course of the 1943 explosion.  See 
December 2005 letter from representative.  Review of the 
veteran's service medical records shows that mild upper 
dorsal scoliosis was diagnosed at his July 1943 entrance 
examination.  His service separation examination in 1945 
showed no back-related problems.  The veteran claims that he 
was treated by a corpsman at the explosion site for a back 
injury.  He did not indicate that he received any additional 
treatment.  See letter received by VA in May 2006.  
 
In support of his claim, however, the appellant has submitted 
an August 2006 letter from R.V. Lewis, M.D., a private 
physician, who noted that he had treated the veteran since 
1964.  He added that the veteran "had an extensive record 
which is not really amenable to copying."  Dr. Lewis 
mentioned that the veteran had intermittently complained of 
cervical pain throughout the years in which he treated him, 
and that the veteran had told him he injured his back as a 
result of an explosion.  Dr. Lewis opined that the veteran's 
story was "completely compliant" with a chronicity of a 
painful cervical spine.  Dr. Lewis also found that a February 
1969 X-ray confirmed the veteran's longstanding painful neck 
with cervical spondylosis and degenerative disc disease; this 
too was consistent with the veteran's reported in-service 
injury.
 
The Board notes that Dr. Lewis was contacted in January 2006 
VA correspondence and requested to supply VA with copies of 
his treatment records to include findings and diagnoses for 
treatment the veteran had received.  Review of the veteran's 
claim file contains but a single medical record pertaining to 
a 2005 computerized tomography scan which addresses the 
treatment provided the veteran by Dr. Lewis.  Hence, in light 
of the August 2006 correspondence it is evident that there 
are pertinent medical records that have yet to be associated 
with the claims file.  As these private medical records may 
contain critical information, 38 C.F.R. § 3.159(c) mandates 
that VA assist in obtaining such records.  This assistance 
includes directly informing the veteran that he should 
directly contact Dr. Lewis and attempt to secure the records 
himself for VA's consideration.  
 
In light of the August 2006 opinion as to the etiology of the 
veteran's cervical disorder a remand to obtain a medical 
opinion addressing this matter is nevertheless needed.  38 
U.S.C.A. § 5103A(d) (West 2002).  The VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  Id. 
 When medical evidence is not adequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).
 
Finally, the current file includes various large x-ray, 
computed tomography, and magnetic resonance imaging films.  
While the Board understands the veteran's belief that these 
would assist his claim, he should understand that the Board 
is not questioning the existence of a spinal disorder.  
Rather, the question over which the Board may exercise 
jurisdiction is whether a cervical disorder was incurred or 
aggravated while on active duty.  Hence, the films are not 
necessary for appellate review.  Indeed, even if the Board 
were to immediately service connect a cervical disorder the 
films would be unnecessary for appellate review as any rating 
assigned would be based on the nature and extent of any 
limitation of motion affecting the joint.  Accordingly, the 
films should be returned to the veteran.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should once again attempt to 
obtain copies of all treatment records 
pertaining to care received by Dr. R.V. 
Lewis.  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the veteran informed in writing.  The 
veteran is to be advised that it would be 
to his benefit to secure the records 
himself for VA's consideration.
 
2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination by both a psychiatrist and a 
psychologist to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of the stressors that have been 
verified.  The claims folder must be 
provided to the examiners for review.  If 
PTSD is diagnosed the examiners must 
opine whether the veteran has PTSD 
related to his military service and 
whether a diagnosis of PTSD is 
supportable solely by independently 
verified inservice stressor(s).  If the 
examiners differ in their diagnosis, they 
must explain their differences.  The 
examiners may not rely upon any 
unverified stressor in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiners should provide detailed 
rationale, with specific references to 
the record, for his/her opinion.  All 
special studies or tests, to include the 
Minnesota Multiphasic Personality 
Inventory-2, must be accomplished.

3.  The veteran should be scheduled for 
an orthopedic examination in order to 
determine the etiology of any cervical 
osteoarthritis.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.  After a review of 
the record and examination of the 
veteran, the examining physician must 
state whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
any diagnosed cervical disorder, to 
include arthritis, is related to service. 
 The examiner must address the August 
2006 statement offered by Dr. Lewis.  The 
rationale for all opinions offered must 
be clearly indicated by the examining 
physician.
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.
 
6.  The x-ray, CT and MRI films should be 
returned to the veteran for his 
safekeeping.

7.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision. They should then be 
afforded an applicable time to respond.
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

